         Case 4:18-cv-01885-HSG Document 752 Filed 08/29/19 Page 1 of 7


 1   Michael P. Sandonato (admitted pro hac vice)        Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                              rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)              Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                                 smccarthy@venable.com
 3   Natalie Lieber (admitted pro hac vice)              Joshua D. Calabro (admitted pro hac vice)
     ndlieber@venable.com                                jdcalabro@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)       Stephen Yam (admitted pro hac vice)
     cgerson@venable.com                                 syam@venable.com
 5   Jason M. Dorsky (admitted pro hac vice)             Caitlyn N. Bingaman (admitted pro hac vice)
     jmdorsky@venable.com                                cnbingaman@venable.com
 6   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 7   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 8

 9   VENABLE LLP
     1290 Avenue of the Americas
10   New York, New York 10104-3800
     Tel: (212) 218-2100
11   Fax: (212) 218-2200
12   Chris Holland (SBN 164053)
     cholland@hollandlawllp.com
13   Lori L. Holland (SBN 202309)
     lholland@hollandlawllp.com
14   Ethan Jacobs (SBN 291838)
     ejacobs@hollandlawllp.com
15
     HOLLAND LAW LLP
16   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
17   Tel: (415) 200-4980
     Fax: (415) 200-4989
18
     Attorneys for Plaintiffs
19
                           IN THE UNITED STATES DISTRICT COURT
20                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
21
                                                              Case No. 4:18-cv-01885-HSG
22
                                                              DECLARATION OF CAITLYN N.
23
                                                              BINGAMAN IN SUPPORT OF
     In Re Koninklijke Philips Patent Litigation              PLAINTIFF PHILIPS’ MOTION FOR
24
                                                              SUMMARY JUDGMENT ON
                                                              CERTAIN AFFIRMATIVE
25
                                                              DEFENSES RAISED BY THE ASUS
                                                              DEFENDANTS
26
                                                              JURY TRIAL DEMANDED
27

28




                                                     1
          Case 4:18-cv-01885-HSG Document 752 Filed 08/29/19 Page 2 of 7

     I, Caitlyn N. Bingaman, declare as follows:
 1

 2             1.   I am an associate at Venable LLP and counsel for Plaintiffs Koninklijke Philips N.V.

 3   and U.S. Philips Corporation (collectively, “Philips”) in the above-captioned matter. I submit this

 4   declaration in support of Philips’ Motion for Summary Judgment on Certain Affirmative Defenses
 5
     Raised by the ASUS Defendants (the “Motion”). I have personal knowledge of the facts set forth
 6
     herein.
 7
               2.   Attached as Exhibit 1 is a true and correct copy of an excerpt of Google’s Petition for
 8
     IPR of U.S. Patent No. 7,529,806.
 9

10             3.   Attached as Exhibit 2 is a true and correct copy of an excerpt of the Declaration of

11   Dick Bulterman, Ph.D. relating to Google’s Petition for IPR of U.S. Patent No. 7,529,806.
12             4.   Attached as Exhibit 3 is a true and correct copy of an excerpt from Google’s Petition
13
     for IPR of U.S. Patent No. RE44,913 dated December 5, 2016.
14
               5.   Attached as Exhibit 4 is a true and correct copy of an excerpt from Google’s Exhibit
15
     1012 from the Petition for IPR which is a 1995 Apple Newton Manual.
16

17
               6.   Attached as Exhibit 5 is a true and correct copy of an excerpt from the Declaration of

18   Dr. Andrew Cockburn relating to Google’s Petition for IPR of U.S. Patent No. RE44,913 (IPR2017-

19   00386, IPR2017-00387) dated December 2, 2016.
20
               7.   Attached as Exhibit 6 is a true and correct copy of the Final Written Decision from
21
     IPR2017-00386 dated September 26, 2018.
22
               8.   Attached as Exhibit 7 is a true and correct copy of an excerpt of the Opening Expert
23
     Report of Dick Bulterman, Ph.D. regarding U.S. Patent No. 7,529,806 dated April 25, 2019.
24

25             9.   Attached as Exhibit 8 is a true and correct copy of an excerpt of the Synchronized

26   Multimedia Integration Language (SMIL) 1.0 Specification, W3C Recommendation dated June 15,

27   1998.
28




                                                       2
          Case 4:18-cv-01885-HSG Document 752 Filed 08/29/19 Page 3 of 7

            10.     Attached as Exhibit 9 is a true and correct copy of the Deposition Transcript from the
 1

 2   July 26, 2019 Deposition of Dick Bulterman, Ph. D.

 3          11.     Attached as Exhibit 10 is a true and correct copy of Exhibit D-2 from the September

 4   30, 2016 Invalidity Contentions.
 5
            12.     Attached as Exhibit 11 is a true and correct copy of the first page of a Google Search
 6
     of the phrase “realplayer g2 manual.”
 7
            13.     Attached as Exhibit 12 is a true and correct copy of the first page of a Google Search
 8
     of the phrase “GRiNS SMIL 1.0 Manual.”
 9

10          14.     Attached as Exhibit 13 is a true and correct copy of an excerpt of the GRiNS Quick

11   Start Guide.
12          15.     Attached as Exhibit 14 is a true and correct copy of Dick Bulterman’s CV as of
13
     December 2018.
14
            16.     Attached as Exhibit 15 is a true and correct copy of an excerpt of Exhibit D-10 from
15
     the July 21, 2017 Invalidity Contentions.
16

17
            17.     Attached as Exhibit 16 is a true and correct copy of an excerpt of a book entitled

18   “SMIL 2.0 Interactive Multimedia for Web and Mobile Devices” by Dick Bulterman.

19          18.     Attached as Exhibit 17 is a true and correct copy of the article titled, “GRiNS: An
20
     Authoring Environment for Web Multimedia” authored by Dick Bulterman.
21
            19.     Attached as Exhibit 18 is a true and correct copy of an excerpt of Exhibit D-14 from
22
     the November 3, 2017 Invalidity Contentions.
23
            20.     Attached as Exhibit 19 is a true and correct copy of an excerpt from the Opening
24

25   Expert Report of Mark Dunlop, Ph.D. regarding U.S. Patent No. RE44,913 and RE43,564 dated

26   April 25, 2019 (unredacted version filed under seal).

27

28




                                                       3
         Case 4:18-cv-01885-HSG Document 752 Filed 08/29/19 Page 4 of 7

            21.    Attached as Exhibit 20 is a true and correct copy of an excerpt of Defendants’ Joint
 1

 2   Invalidity Contentions dated September 30, 2016.

 3          22.    Attached as Exhibit 21 is a true and correct copy of an excerpt of Japanese

 4   Unexamined Patent Application 2000-148366 (“Sakata II”) dated May 26, 2000.
 5
            23.    Attached as Exhibit 22 is a true and correct copy of U.S. Patent No. 6,094,197
 6
     (“Buxton”) dated July 25, 2000.
 7
            24.    Attached as Exhibit 23 is a true and correct copy of U.S. Patent No. 6,975,304
 8
     (“Hawkins”) dated December 13, 2005.
 9

10          25.    Attached as Exhibit 24 is a true and correct copy of an excerpt from Exhibit A-3 from

11   Defendants’ Joint Invalidity Contentions dated September 30, 2016.
12          26.    Attached as Exhibit 25 is a true and correct copy of an excerpt from Exhibit A-8 from
13
     Defendants’ Joint Invalidity Contentions dated September 30, 2016.
14
            27.    Attached as Exhibit 26 is a true and correct copy of an excerpt from Exhibit A-11
15
     from Defendants’ Joint Invalidity Contentions dated September 30, 2016.
16

17
            28.    Attached as Exhibit 27 is a true and correct copy of a letter from Patrick Shields to

18   Michael Sandonato and Michael Kelly dated September 30, 2016 regarding a Prior Art Production.

19          29.    Attached as Exhibit 28 is a true and correct copy of an excerpt from the 1995 Apple
20
     Newton Manual marked with the Bates Numbers starting at PRIORART003403.
21
            30.    Attached as Exhibit 29 is a true and correct copy of an excerpt from the Newton 2.0
22
     User Interface Guidelines marked with Bates Numbers starting at PRIORART012772.
23
            31.    Attached as Exhibit 30 is a true and correct copy of an excerpt of the Deposition
24

25   Transcript from the July 30, 2019 deposition of Mark Dunlop, Ph.D.

26          32.    Attached as Exhibit 31 is a true and correct copy of an excerpt of Defendants’ and

27   Microsoft’s Disclosures Under Patent L.R. 3-3 dated November 15, 2018.
28




                                                        4
          Case 4:18-cv-01885-HSG Document 752 Filed 08/29/19 Page 5 of 7

              33.   Attached as Exhibit 32 is a true and correct copy of an excerpt of the deposition
 1

 2   transcript of Jan Van Ee dated March 6, 2017.

 3            34.   Attached as Exhibit 33 is a true and correct copy of an Information Disclosure

 4   Statement filed in U.S. Patent Application 13955345.
 5
              35.   Attached as Exhibit 34 is a true and correct copy of an excerpt the Deposition
 6
     Transcript from the August 18, 2017 deposition of Michael Belk.
 7
              36.   Attached as Exhibit 35 is a true and correct copy of an excerpt of the Opening Expert
 8
     Report on Infringement by ASUS of U.S. Patent No. 9,436,809 by Dr. Michael Goodrich.
 9

10            37.   Attached as Exhibit 36 is a true and correct copy of the “About DCP” section of the

11   Digital Contention Protection website, available at https://www.digital-cp.com/about_dcp (last
12   visited August 27, 2019).
13
              38.   Attached as Exhibit 37 is a true and correct copy of the deposition transcript of
14
     Stephen Balogh dated February 13, 2019 (filed under seal).
15
              39.   Attached as Exhibit 38 is a true and correct copy of the “FAQs” section of the Digital
16

17
     Contention Protection website, available at https://www.digital-cp.com/faqs (last visited August 27,

18   2019).

19            40.   Attached as Exhibit 39 is a true and correct copy of an HDCP License Agreement
20
     bearing Bates DCP-ASUS-00000433-84 (filed under seal).
21
              41.   Attached as Exhibit 40 is a true and correct copy of an HDCP License Agreement
22
     bearing Bates MSFT_PHILIPS_00339447-64 (filed under seal).
23
              42.   Attached as Exhibit 41 is a true and correct copy of an excerpt of the deposition
24

25   transcript of Rudolf Roth dated March 29, 2018.

26            43.   Attached as Exhibit 42 is a true and correct copy of an excerpt of ASUS’s Responses

27   to Philips’ Second Set of Interrogatories dated June 9, 2017.
28




                                                        5
          Case 4:18-cv-01885-HSG Document 752 Filed 08/29/19 Page 6 of 7

            44.     Attached as Exhibit 43 is a true and correct copy of an excerpt of the 30(b)(6)
 1

 2   designation letter from counsel for Philips regarding the upcoming deposition of Rudolf Roth, dated

 3   March 27, 2018.

 4          45.     Attached as Exhibit 44 is a true and correct copy of the Digital Contention Protection
 5
     website, available at https://www.digital-cp.com/licensee-list?page=1 (last visited August 28, 2019).
 6
            46.     I declare under penalty of perjury under the laws of the State of California and the
 7
     United States of America that the foregoing is true and correct.
 8
            Executed on August 29, 2019 in New York, New York
 9

10                                                                              /s/ Caitlyn N. Bingaman
                                                                Caitlyn Bingaman (admitted pro hac vice)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       6
     Case 4:18-cv-01885-HSG Document 752 Filed 08/29/19 Page 7 of 7


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
